Exhibit 10.5

 

AMENDED AND RESTATED

SUPERIOR ENERGY SERVICES, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

January 1, 2014



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I PURPOSE AND EFFECTIVE DATE

     1   

ARTICLE II DEFINITIONS

     1   

2.01

   Administrative Committee      1   

2.02

   Base Salary      1   

2.03

   Base Salary Deferral      1   

2.04

   Beneficiary      1   

2.05

   Board      1   

2.06

   Bonus Compensation      1   

2.07

   Business Combination      2   

2.08

   CEO      2   

2.09

   Change of Control      2   

2.10

   Change of Control Participant      3   

2.11

   Claimant      3   

2.12

   Code      3   

2.13

   Common Stock      3   

2.14

   Company      3   

2.15

   Compensation Committee      4   

2.16

   Deferral Account      4   

2.17

   Deferral Period      4   

2.18

   Deferred Amount      4   

2.19

   Deferred RSUs      4   

2.20

   Designee      4   

2.21

   Disabled      4   

2.22

   Eligible Cash Compensation      4   

2.23

   ERISA      4   

2.24

   Form of Payment      4   

2.25

   401(k) Plan      4   

2.26

   Hardship Withdrawal      5   

2.27

   Hypothetical Investment Benchmark      5   

2.28

   Incumbent Board      5   

2.29

   Key Employee      5   

2.30

   Participant      5   

2.31

   Participation Agreement      5   

2.32

   Plan Year      5   

2.33

   Post Transaction Corporation      5   

2.34

   Restricted Stock Units or RSUs      5   

2.35

   Retirement      5   

2.36

   Separation from Service      6   

2.37

   Superior      6   

2.38

   Unforeseeable Emergency      6   

2.39

   Valuation Date      6   

2.40

   Years of Service      6   

 

i



--------------------------------------------------------------------------------

ARTICLE III PARTICIPATION AND PARTICIPANT ELECTIONS

     7   

3.01

   Participation      7   

3.02

   Deferral of Eligible Cash Compensation      7   

3.03

   Deferral of Restricted Stock Units      7   

3.04

   Election Timing and Effective Dates.      7   

3.05

   Contents of Participation Agreement      8   

3.06

   Modification or Revocation of Election by Participant      8   

3.07

   Vesting      9   

ARTICLE IV MAINTENANCE, CREDITING, AND INVESTMENT OF ACCOUNTS

     9   

4.01

   Maintenance of Deferral Accounts      9   

4.02

   Crediting of Deferral Accounts      9   

4.03

   Statement of Accounts      10   

4.04

   Credit of Dividend Equivalents on Deferred RSUs      10   

4.05

   Withholding of Taxes      10   

ARTICLE V DISTRIBUTION OF BENEFITS

     10   

5.01

   Time and Form of Payment      10   

5.02

   Specified Payment Dates and In-Service Distributions; Effect of Separation
from Service      11   

5.03

   Death or Disability      13   

5.04

   Hardship Withdrawals      13   

5.05

   Acceleration of Payment      13   

5.06

   Delay of Payment      15   

ARTICLE VI BENEFICIARY DESIGNATION

     16   

6.01

   Beneficiary Designation      16   

6.02

   No Beneficiary Designation      16   

ARTICLE VII ADMINISTRATION

     16   

7.01

   Administrative Committee Duties      16   

7.02

   Claims Procedure.      17   

ARTICLE VIII AMENDMENT AND TERMINATION OF PLAN

     18   

8.01

   Amendment      18   

8.02

   Company’s Right to Terminate      18   

ARTICLE IX MISCELLANEOUS

     19   

9.01

   Unfunded Plan      19   

9.02

   Nonassignability      20   

9.03

   Validity and Severability; Code Section 409A      20   

9.04

   Governing Law      20   

9.05

   Employment Status      20   

9.06

   Underlying Plans and Programs      20   

 

ii



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE AND EFFECTIVE DATE

The purpose of the Superior Energy Nonqualified Deferred Compensation Plan
(“Plan”) is to aid Superior Energy Services, Inc. (“Superior”) and its
wholly-owned subsidiaries in retaining and attracting executive employees by
providing them with tax deferred savings opportunities. The Plan provides a
select group of management and highly compensated employees (within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (ERISA)) with the opportunity to elect to defer
receipt of specified portions of compensation, and to have these deferred
amounts treated as if invested in specified hypothetical investment benchmarks.
The Plan is intended to comply with Code Section 409A. The Plan was originally
adopted effective September 1, 2004, first amended and restated effective
January 1, 2008, and amended on January 1, 2009. This amended and restated
version of the Plan is effective January 1, 2014.

ARTICLE II

DEFINITIONS

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.01 Administrative Committee. “Administrative Committee” means the committee
appointed by the Compensation Committee or by any person(s) to whom the
Compensation Committee has delegated the power of appointment. As of the
effective date of the Plan, the persons listed on Appendix B are members of the
Administrative Committee.

2.02 Base Salary. “Base Salary” means the base rate of cash compensation paid by
the Company to or for the benefit of a Participant for services rendered or
labor performed while a Participant, before any reduction for withholdings or
amounts deferred under the Plan or any other salary reduction program.

2.03 Base Salary Deferral. “Base Salary Deferral” means the amount of a
Participant’s Base Salary that the Participant elects to have withheld on a
pre-tax basis from his Base Salary and credited to his Deferral Account pursuant
to, and subject to the limitations of, Article III.

2.04 Beneficiary. “Beneficiary” means the person, persons, or entity designated
by the Participant to receive any benefits payable under the Plan pursuant to
Article VI.

2.05 Board. “Board” means the Board of Directors of Superior.

2.06 Bonus Compensation. “Bonus Compensation” means: (i) the annual cash bonus
earned each year by a Participant and paid in the following year in a lump sum
or installments (including but not limited to Annual Incentive Plan bonuses);
and (ii) the cash portion of any Performance Share Unit (“PSU”) awards paid by
Superior after any withholdings or salary reductions, but before reduction for
amounts deferred under the Plan.

 

1



--------------------------------------------------------------------------------

2.07 Business Combination. “Business Combination” has the meaning set forth in
Section 2.09(c).

2.08 CEO. “CEO” means the Chief Executive Officer of Superior.

2.09 Change of Control. “Change of Control” means:

(a) the acquisition by any person of beneficial ownership of 50% or more of the
outstanding shares of the Common Stock or 50% or more of the combined voting
power of Superior’s then-outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control:

(1) any acquisition (other than a Business Combination (as defined below) that
constitutes a Change of Control under subsection (c) hereof) of Common Stock
directly from Superior,

(2) any acquisition of Common Stock by Superior,

(3) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by Superior or any corporation controlled by the
Company, or

(4) any acquisition of Common Stock by any corporation or other entity pursuant
to a Business Combination that does not constitute a Change of Control under
subsection (c) hereof; or

(b) individuals who, as of January 1, 2014, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by Superior’s stockholders,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board shall be considered a member of the Incumbent Board, unless
such individual’s initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Incumbent Board; or

(c) consummation of a reorganization, share exchange, merger, or consolidation
(including any such transaction involving any direct or indirect subsidiary of
Superior) or sale or other disposition of all or substantially all of the assets
of Superior (a “Business Combination”); provided, however, that in no such case
shall any such transaction constitute a Change of Control if immediately
following such Business Combination:

(1) the individuals and entities who were the beneficial owners of Superior’s
outstanding Common Stock and Superior’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect beneficial ownership, respectively, of more

 

2



--------------------------------------------------------------------------------

than 50% of the then-outstanding shares of common stock, and more than 50% of
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors of the surviving or successor
corporation, or, if applicable, the ultimate parent company thereof (the
“Post-Transaction Corporation”), and

(2) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either Superior, the Post-Transaction
Corporation, or any subsidiary of either corporation) beneficially owns,
directly or indirectly, 25% or more of the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or 25% or more
of the combined voting power of the then-outstanding voting securities of such
corporation, and

(3) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board providing
for such Business Combination; or

(d) approval by the stockholders of Superior of a complete liquidation or
dissolution of Superior.

For purposes of this definition of “Change of Control,” the term “person” shall
mean a natural person or entity, and shall also mean the group or syndicate
created when two or more persons act as a syndicate or other group (including,
without limitation, a partnership or limited partnership) for the purpose of
acquiring, holding, or disposing of a security, except that “person” shall not
include an underwriter temporarily holding a security pursuant to an offering of
the security.

Notwithstanding any other provision of this definition of Change of Control, no
payment shall be made from this Plan as a result of a Change of Control unless
such event qualifies as a Change of Control under Code Section 409A.

2.10 Change of Control Participant. “Change of Control Participant” has the
meaning set forth in Section 8.02(a).

2.11 Claimant. “Claimant” has the meaning set forth in Section 7.02(a).

2.12 Code. “Code” means the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions or regulations.

2.13 Common Stock. “Common Stock” means the common stock of Superior, $0.001 par
value per share.

2.14 Company. “Company” means Superior and all entities with whom Superior would
be considered a single employer under Section 414(b) of the Code (employees of a

 

3



--------------------------------------------------------------------------------

controlled group of corporations), and all entities with whom Superior would be
considered a single employer under Section 414(c) of the Code (employees of
partnerships, proprietorships, etc., under common control).

2.15 Compensation Committee. “Compensation Committee” means the Compensation
Committee of the Board.

2.16 Deferral Account. “Deferral Account” means the account maintained on the
books of the Company for each Participant pursuant to Article IV.

2.17 Deferral Period. “Deferral Period” has the meaning set forth in
Section 3.05.

2.18 Deferred Amount. “Deferred Amount” has the meaning set forth in
Section 3.02.

2.19 Deferred RSUs. RSUs that are deferred pursuant to this Plan, in accordance
with Sections 3.03 through 3.05.

2.20 Designee. “Designee” means any individual(s) to whom the Board,
Compensation Committee, or Administrative Committee has delegated the authority
to take action under the Plan. Wherever Board, Compensation Committee, or
Administrative Committee is referenced in the Plan, such reference shall be
deemed to also refer to such entity’s Designee.

2.21 Disabled. A Participant shall be considered Disabled if the Participant:

(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(b) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer.

2.22 Eligible Cash Compensation. “Eligible Cash Compensation” means any Base
Salary and Bonus Compensation otherwise earned with respect to a Plan Year.
Eligible Cash Compensation does not include expense reimbursements, any form of
noncash compensation, stock-based plans, or benefits.

2.23 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

2.24 Form of Payment. “Form of Payment” means payment in a lump sum or annual
installments (not to exceed 15).

2.25 401(k) Plan. “401(k) Plan” means the Superior Energy 401(k) Plan, as
amended.

 

4



--------------------------------------------------------------------------------

2.26 Hardship Withdrawal. “Hardship Withdrawal” means the early payment of all
or part of the balance in a Deferral Account(s) in the event of an Unforeseeable
Emergency.

2.27 Hypothetical Investment Benchmark. “Hypothetical Investment Benchmark”
means the phantom investment benchmarks that are used to measure the return
credited to a Participant’s Deferral Account. The Hypothetical Investment
Benchmarks are specified by the Administrative Committee and may change from
time to time.

2.28 Incumbent Board. “Incumbent Board” has the meaning set forth in
Section 2.09(b).

2.29 Key Employee. “Key Employee” shall mean a Participant who is a key employee
of the Company under Code Section 416(i) and/or Treasury Regulations
Section 1.409A-1(i) because of final and binding action taken by the Board or
the Compensation Committee, or by operation of such Code section or regulation.
The definition set forth in Section 416(i) of the Code is adjusted by the
Secretary of the Treasury for cost-of-living changes, but as of January 1, 2014,
a Key Employee under Code Section 416(i) is:

(a) an officer of the Company having annual compensation from the Company of
greater than $170,000 (no more than 50 employees of the Company are required to
be treated as officers);

(b) an owner of 1% or more of the Company having annual compensation from the
Company greater than $150,000; or

(c) an owner of 5% or more of the Company.

2.30 Participant. “Participant” means any individual who is eligible to
participate in this Plan under Section 3.01 and who elects to participate by
filing a Participation Agreement as provided in Article III.

2.31 Participation Agreement. “Participation Agreement” means the form completed
by a Participant in accordance with Article III.

2.32 Plan Year. “Plan Year” means a twelve-month period beginning January 1 and
ending the following December 31.

2.33 Post Transaction Corporation. “Post-Transaction Corporation” has the
meaning set forth in Section 2.09(c).

2.34 Restricted Stock Units or RSUs. “Restricted Stock Units” or “RSUs” means
any grant of restricted stock units from the Company to the Participant under a
stockholder approved equity incentive plan of the Company.

2.35 Retirement. “Retirement” means Separation from Service of a Participant
from the Company after attaining age 65, or after age 55 with at least five
years of service (in accordance with the method of determining years of service
adopted by the Company). For deferrals of compensation earned in Plan Years on
and after January 1, 2014, “Retirement”

 

5



--------------------------------------------------------------------------------

means Separation from Service of a Participant from the Company at a time when
such Participant’s age plus Years of Service equals at least 60, with any
partial years of age being rounded up to the next whole year. Effective
November 1, 2013, Participants may elect to apply the definition in the previous
sentence to Plan deferrals for Plan Years prior to January 1, 2014, subject to
restrictions in the Plan regarding changes to the time and form of payment,
including Sections 3.06 and 5.02.

2.36 Separation from Service. “Separation from Service” means “separation from
service” with the Company as defined in Treasury Regulation Section 1.409A-1(h).
A Participant shall not be considered to have incurred a Separation from Service
until the Participant has ceased to provide any services for Superior, its
subsidiaries, and any other entity that would be treated as a member of a
controlled group that includes Superior under Code Section 414(b) or (c) (as
modified by substituting 50% ownership for 80% for all purposes thereof),
without any expectation of the Participant being retained to provide future
services as an employee or independent contractor.

2.37 Superior. “Superior” means Superior Energy Services, Inc. and its
successors and assigns, including but not limited to any corporation or entity
with or into which such company may merge or consolidate.

2.38 Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship of the Participant or Beneficiary resulting from an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)); loss of the Participant’s or Beneficiary’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or
Beneficiary. In addition, the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication, may constitute an Unforeseeable Emergency. Finally, the need to pay
for the funeral expenses of a spouse or a dependent (as defined in Code
Section 152(a)) may also constitute an Unforeseeable Emergency. An Unforeseeable
Emergency must satisfy the requirements of Treasury Regulation
Section 1.409A-3(i)(3) in order for a payment to be made. Whether a Participant
is faced with an “Unforeseeable Emergency” permitting distribution under this
Plan is to be determined by the Administrative Committee based on the relevant
facts and circumstances of each case and in accordance with Code Section 409A.

2.39 Valuation Date. “Valuation Date” means the last calendar date when the New
York Stock Exchange was open, or such other date as the Administrative Committee
in its sole discretion may determine.

2.40 Years of Service. “Years of Service” means Years of Service as determined
for vesting purposes under the 401(k) Plan.

 

6



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND PARTICIPANT ELECTIONS

3.01 Participation. Participation in the Plan shall be limited to executives who
(a) are included on a list of eligible employees that the CEO or the
Administrative Committee shall establish and revise from time to time and
(b) elect to participate in this Plan by filing a Participation Agreement with
the Administrative Committee or its Designee.

3.02 Deferral of Eligible Cash Compensation. Subject to the other terms and
conditions of this Plan, a Participant may elect to defer a portion of his or
her Eligible Cash Compensation for a given Plan Year or performance period (the
“Deferred Amount”).

3.03 Deferral of Restricted Stock Units.

(a) Subject to the terms and conditions of this Plan, a Participant may elect to
defer, on a grant-by-grant basis, the receipt of all or a portion of the shares
of Common Stock that he or she is entitled to receive upon the vesting of RSUs
(and any related amounts credited to the Participant’s Dividend Equivalent
Account under Section 4.04). Such deferral election must be made during the
applicable Section 3.04 enrollment period for the Plan Year in which the RSUs
are granted.

(b) A Participant’s Deferred RSUs shall be accounted for separately from his or
her Deferred Amounts, and shall generally be subject to all of the provisions of
this Plan except Sections 4.01 and 4.02.

3.04 Election Timing and Effective Dates.

(a) A Participation Agreement must be filed prior to the December 31st
immediately preceding the Plan Year for which it is effective or by such earlier
deadline as the Administrative Committee may prescribe.

(b) Notwithstanding Section 3.04(a), a Participant who is newly eligible for the
Plan (as determined in accordance with Treas. Reg. Section 1.409A-2(a)(7)) and
who does not participate in any other account balance type nonqualified plan of
the Company (as determined by Treas. Reg. Section 1.409A-1(c)) may file a
Participation Agreement effective for the remainder of the initial Plan Year of
participation and applicable to compensation earned in the remainder of such
Plan Year, but only if such election is made not more than 30 days after the
Participant becomes eligible for the Plan. In the case of Bonus Compensation, an
election by such newly eligible Participant shall only apply to the portion of
the Bonus Compensation that is no greater than the total amount of Bonus
Compensation for the calendar year multiplied by the ratio of the number of days
remaining in the calendar year after the election over 365, unless such bonus
meets the requirements of Section 3.04(c).

(c) Elections to defer Bonus Compensation typically must be made in the year
prior to the year during which the services are performed that result in the
bonus. However, the Administrative Committee may allow Participants whose Bonus
Compensation is “performance based” compensation (as defined in Treas. Reg.
Section

 

7



--------------------------------------------------------------------------------

1.409A-1(e)) to execute a Participation Agreement applicable to such qualifying
Bonus Compensation by the deadline established by the Retirement Committee,
which shall be no later than 6 months prior to the end of the service period
during which the Bonus Compensation is earned (e.g. June 30 for qualifying
calendar year bonuses). As noted in the applicable regulations, to be considered
“performance based,” the Bonus Compensation must be based on a service period of
at least 12 months and awarded based on written performance criteria that are
established within the first 90 days of the service period, among other
requirements.

3.05 Contents of Participation Agreement. The Administrative Committee shall
have the discretion to specify the contents of Participation Agreements. Subject
to Article V, each Participation Agreement shall set forth: (a) the Deferred
Amount, expressed as either a dollar amount or a percentage of the Base Salary
and Bonus Compensation for such Plan Year or performance period; provided that a
Participant shall be able to defer up to 75% of Base Salary and 100% of Bonus
Compensation; (b) whether the Participant is electing to defer a portion or all
of the RSUs that may be awarded to the Participant for that Plan Year and, if
so, what portion of those RSUs will be deferred; (c) the period after which
payment of the Deferred Amount and the issuance of the Common Stock underlying
the Deferred RSUs, if applicable, are to be made or begin to be made (the
“Deferral Period”); and (d) the form in which payments of the Deferred Amount
and the issuance of Common Stock underlying any Deferred RSUs are to be made,
which may be a lump sum at the end of the Deferral Period or in substantially
equal annual installments over 2 to 15 years following the end of the Deferral
Period.

The Deferral Period may be expressed as ending on a specified date, upon the
occurrence of an event (such as a Participant’s Separation from Service), or in
accordance with such other terms and options that may be set forth in the
Participation Agreement. The Deferral Period cannot end later than the year in
which the Participant attains age 65 (unless the Participant remains employed by
the Company when he/she attains age 65, in which case the Deferral Period will
end no later than the Participant’s Separation from Service with the Company).

3.06 Modification or Revocation of Election by Participant.

(a) A Participant may not change the amount of his Base Salary Deferrals during
a Plan Year. However, a Participant may discontinue a Base Salary Deferral
election if he experiences an Unforeseeable Emergency, or if such discontinuance
is required in order to enable the Participant to take a hardship withdrawal
from the 401(k) Plan or another similar plan sponsored by the Company, in
accordance with Treas. Reg. Section 1.401(k)-1(d)(3), on such forms and subject
to such limitations and restrictions as the Administrative Committee may
prescribe. If approved by the Administrative Committee, revocation shall take
effect as of the first payroll period next following its approval. If a
Participant discontinues a Base Salary Deferral election during a Plan Year, he
or she will not be permitted to elect to make Base Salary Deferrals again until
the later of 6 months from the date of discontinuance or the commencement of the
following Plan Year.

(b) A Participant may make an election to change the time or form of his or her
payment from the Plan as set forth in an existing Participation Agreement, but
in

 

8



--------------------------------------------------------------------------------

accordance with Treas. Reg. Section 1.409A-2(b), such a change must include the
lengthening of the Deferral Period by no less than five years from the original
payment date under the Participation Agreement (as in effect before such
amendment). In addition, such amended Participation Agreement must be filed with
the Administrative Committee or its Designee at least 12 months prior to the
date of the first scheduled payment under the Participation Agreement (as in
effect before such amendment), and will not be effective for 12 months. Under no
circumstances may a Participant’s Participation Agreement be retroactively
entered into, modified, or revoked.

(c) Special rules apply to Participant elections to adopt a revised definition
of Retirement. See Section 5.02.

3.07 Vesting. Subject to Section 9.01, each Participant shall be 100% vested in
his or her Deferral Account(s) at all times. RSUs are subject to the vesting and
other provisions of the applicable governing documents.

ARTICLE IV

MAINTENANCE, CREDITING, AND INVESTMENT OF ACCOUNTS

4.01 Maintenance of Deferral Accounts.

(a) The Deferred Amount of a Participant with respect to each Plan Year of
participation in the Plan shall be credited by the Administrative Committee to
the Participant’s Deferral Account as and when such Deferred Amount would
otherwise have been paid to the Participant.

(b) Separate Deferral Accounts shall be maintained for each Participant. More
than one Deferral Account may be maintained for a Participant as necessary to
reflect (a) various Hypothetical Investment Benchmarks and/or (b) separate
Participation Agreements specifying different Deferral Periods, deferral
sources, and/or forms of payment. A Participant’s Deferral Account(s) shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to the Participant pursuant to this Plan, and shall not constitute or
be treated as a trust fund of any kind.

4.02 Crediting of Deferral Accounts.

(a) Each Participant shall be entitled to direct the manner in which his or her
Deferral Accounts will be deemed to be invested by selecting among the
Hypothetical Investment Benchmarks specified in Appendix A hereto, as amended by
the Administrative Committee from time to time, and in accordance with such
rules, regulations and procedures as the Administrative Committee may establish
from time to time. Notwithstanding anything to the contrary herein, earnings and
losses based on a Participant’s investment elections shall begin to accrue as of
the date such Participant’s Deferred Amounts are credited to his or her Deferral
Accounts.

(b) The Administrative Committee shall determine the balance of each Deferral
Account, as of each Valuation Date, by adjusting the balance of such Deferral
Account as of the immediately preceding Valuation Date to reflect changes in the
value

 

9



--------------------------------------------------------------------------------

of the deemed investments thereof, credits and debits pursuant to
Section 4.01(a) and Section 4.02(a) and distributions pursuant to Article V with
respect to such Deferral Account since the preceding Valuation Date.

4.03 Statement of Accounts. The Administrative Committee shall submit to each
Participant quarterly statements of his or her Deferral Account(s) in such form
as the Administrative Committee deems desirable, setting forth the balance to
the credit of such Participant in his or her Deferral Account(s) as of the end
of the most recently completed quarter.

4.04 Credit of Dividend Equivalents on Deferred RSUs. For any RSUs a Participant
elects to defer, the Administrative Committee shall establish and maintain a
“Dividend Equivalent Account” as required under Section 8.3 of the Superior
Energy Services, Inc. 2013 Stock Incentive Plan or the equivalent section of any
successor plan. All amounts in a Participant’s Dividend Equivalent Account shall
be distributed to the Participant in tandem with the related shares of Common
Stock underlying the RSUs.

4.05 Withholding of Taxes. To the extent that the Company is required to
withhold any taxes or other amounts from the Deferred Amount pursuant to any
state, federal or local law, such amounts shall be taken out of other
compensation eligible to be paid to the Participant that is not deferred under
this Plan, unless otherwise specified by the Administrative Committee pursuant
to Section 5.05(c) or (f). Although the Plan is designed to enable Participants
to defer income taxes on Deferred Amounts and Deferred RSUs, employment taxes
(i.e. FICA taxes) are generally due at the time the applicable compensation
becomes vested, regardless of whether an amount is deferred pursuant to this
Plan, although exceptions may allow employment taxes to be withheld and paid
within the same calendar year that the amount in question becomes vested.

ARTICLE V

DISTRIBUTION OF BENEFITS

5.01 Time and Form of Payment.

(a) Unless otherwise stated in this Article V, at the end of the Deferral Period
for each Deferral Account that holds Deferred Amounts, the Company shall pay to
the Participant the balance of such Deferral Account at the time or times
elected by the Participant in the applicable Participation Agreement; provided
that if the Participant has elected to receive payments from a Deferral Account
in a lump sum, the Company shall pay the balance in such Deferral Account
(determined as of the most recent Valuation Date preceding or coinciding with
the payment date) in a lump sum in cash as soon as practicable after the end of
the Deferral Period (no later than 90 days after the Deferral Period). If the
Participant has elected to receive payments from a Deferral Account in
installments, the Company shall make annual cash payments from such Deferral
Account, each of which shall consist of an amount equal to (i) the balance of
such Deferral Account as of the most recent Valuation Date preceding or
coinciding with the payment date times (ii) a fraction, the numerator of which
is one and the denominator of which is the number of remaining installments
(including the installment being paid). The first such installment shall be paid
in January of the year specified in the Participation Agreement (for specified
date payments), in January of the year following

 

10



--------------------------------------------------------------------------------

Separation from Service (for payments triggered by a Separation from Service) or
as otherwise specified in the Participation Agreement upon reaching the end of
the Deferral Period. Each subsequent installment shall be paid in January of the
following years and shall be deemed to be made on a pro rata basis from each of
the different deemed investments of the Deferral Account (if there is more than
one such deemed investment). The Participant’s Separation from Service may
impact the time and form of his payment, as set forth in Section 5.02. If a
Participant is subject to the 6-month delay set forth in Section 5.02, then the
first installment shall be paid on the later of January of the year following
Separation from Service or the first day of the seventh month after the
Separation from Service, and all future payments (if any) shall be made in
January of each following year.

(b) If a Participant elects to defer an annual grant of RSUs, the shares of
Common Stock underlying such grant (and any related amounts credited to the
Participant’s Dividend Equivalent Account under Section 4.4) shall be
distributed at the time or times elected by the Participant in the applicable
Participation Agreement, provided that (i) if the Participant has a Separation
from Service prior to the time or times elected by the Participant, the shares
of Common Stock shall be distributed in accordance with Section 5.02, and
(ii) if the Participant dies or becomes Disabled prior to such date, the shares
of Common Stock shall be distributed in accordance with Section 5.03.

5.02 Specified Payment Dates and In-Service Distributions; Effect of Separation
from Service.

(a) Subject to the other provisions of this Article V, if a Participant has
elected to defer compensation under the Plan for a stated number of years, the
Deferred Account balance of the Participant (determined, with respect to
Deferred Amounts, as of the most recent Valuation Date preceding such Deferral
Period), and any shares of Common Stock associated with Deferred RSUs, shall be
distributed in installments or a lump sum in accordance with the Plan and as
elected in the Participation Agreement. Notwithstanding the previous sentence,
if a Participant has a Separation from Service before the payment date specified
in his or her Participation Agreement, the entirety of his or her account
balance shall be distributed to him or her as soon as administratively feasible
following the Separation from Service in a lump sum payment (in cash or shares
of Common Stock, as applicable), unless such termination qualifies as a
Retirement, in which case the distribution shall commence as soon as
administratively feasible (no later than 90 days after such Separation from
Service), but shall be in the form of payment designated by the Participant in
the applicable Participation Agreement.

(b) If a Participant has commenced receiving installment payments prior to his
Separation from Service, the remaining installments shall be paid to the
Participant in a lump sum as soon as administratively feasible following the
Separation from Service (no later than 90 days after such termination), unless
the Separation from Service constitutes a Retirement, in which case the
remaining installments shall be paid pursuant to the elected payment schedule.

 

11



--------------------------------------------------------------------------------

(c) Special Rules for Elections to apply the January 1, 2014 Revised Retirement
Definition: If a Participant entered into a Participation Agreement at a time
when Retirement was defined as age 65 or age 55 with 5 Years of Service (“Prior
Retirement Definition”), such Participant shall have the option to elect to
apply the current definition of Retirement (i.e. total age plus Years of Service
equal 60) (the “Retirement Definition Election”) to the amounts covered by such
Participation Agreement, with the following conditions being applicable to a
Retirement Definition Election:

(1) the Retirement Definition Election will not be effective for 12 months and
shall not affect payments scheduled to be made or commence within 12 months of
the election;

(2) the commencement of such Deferred Amount shall be delayed: (i) for
in-service distributions, by 5 years from the earlier of the Participant’s
Separation from Service or the Specified Date elected on the Participant’s
original Participation Agreement; and (ii) for distributions scheduled to start
on Separation from Service, by 5 years from the Participant’s Separation from
Service (this subsection (c)(2) shall not apply, however, if at the time of the
Separation of Service the Participant does not meet the current definition of
Retirement, in which case there would not be a 5-year delay of the Participant’s
lump sum distribution as a result of the Participant electing to change the
definition of Retirement); and

(3) the Administrative Committee may restrict Retirement Definition Election
changes under this Section 5.02(c), including the ability to impose a
requirement that such elections be made on or before any date specified by such
committee, and to restrict Participants to a one-time option to change their
Retirement Definition Election.

For example, if prior to January 1, 2014, a Participant elected payment of his
benefit in 5 installments beginning at Separation from Service, and the
Participant terminates on July 1, 2015, at age 52 with 10 Years of Service,
under the Prior Retirement Definition, the Participant would not be Retirement
eligible because he would not be at least age 65 (or age 55 with 5 Years of
Service), and would therefore receive his benefit in a lump sum. Under this
restated Plan document, the Participant may elect, at any time 12 months or more
prior to termination (by June 30, 2014 in this case, or such earlier date that
may be specified by the Administrative Committee), to apply the new definition
of Retirement to some or all of his Deferred Amounts. If such Retirement
Definition Election is timely made under the above facts, the Participant would
be Retirement eligible at Separation from Service and would receive the above
distribution in installments rather than a lump sum. However, in compliance with
IRS regulations regarding changes to deferral elections, the installments would
not commence until January of 2021 (January of the year that is 5 years after
Retirement). (Further examples of the application of these special rules for
Retirement Definition Elections and the resulting payments are included in
separate participant communications regarding such elections, which
communications shall be considered part of this Plan.)

 

12



--------------------------------------------------------------------------------

(d) Lump sum payments (in cash or shares of Common Stock, as applicable) under
this Section 5.02 shall be made no later than 90 days after the Separation of
Service. Notwithstanding anything else in this Section 5.02, a Participant who
is a Key Employee shall not receive a distribution from his Deferral Account(s)
or distribution of shares of Common Stock associated with Deferred RSUs on
account of his or her Separation from Service until the first day of the seventh
month following such Separation from Service, unless such balance is
distributable pursuant to another provision of the Plan (e.g. due to death or
Disability).

5.03 Death or Disability. Notwithstanding the provisions of Section 5.01 and
5.02 hereof and any Participation Agreement, if a Participant dies or becomes
Disabled (whether before or after Separation from Service) prior to receiving
full payment of his or her Deferral Account(s), or Deferred RSUs, the Company
shall pay the remaining balance of his or her Deferral Account or Deferred RSUs
(determined, with respect to Deferred Amounts, as of the most recent Valuation
Date preceding or coinciding with such event) to the Participant or, if the
Participant is deceased, in accordance with Article VI, in a lump sum (in cash
or shares of Common Stock, as applicable) soon as practicable following the
occurrence of such event (no later than 90 days after the event occurs).

5.04 Hardship Withdrawals. Notwithstanding the provisions of Section 5.01 and
any Participation Agreement, a Participant shall be entitled to early payment of
all or part of the balance in his or her Deferral Account(s), or Deferred RSUs,
in the event of an Unforeseeable Emergency, in accordance with this
Section 5.04. A distribution pursuant to this Section 5.04 may only be made to
the extent reasonably needed to satisfy the Unforeseeable Emergency need, and
may not be made if such need is or may be relieved (a) through reimbursement or
compensation by insurance or otherwise, (b) by liquidation of the Participant’s
assets to the extent such liquidation would not itself cause severe financial
hardship, or (c) by cessation of deferrals under the Plan. An application for an
early payment under this Section 5.04 shall be made to the Administrative
Committee in such form and in accordance with such procedures as the
Administrative Committee shall determine from time to time. The determination of
whether and in what amount and form a distribution will be permitted pursuant to
this Section 5.04 shall be made by the Administrative Committee.

5.05 Acceleration of Payment. A Participant shall have no right to compel any
accelerated payment of amounts due to a Participant. The Company may accelerate
the payment of some or all of the amounts due to a Participant in a given year
only in accordance with this Section and Section 409A of the Code.

(a) Domestic Relations Orders. The Administrative Committee may, in its sole and
absolute discretion, accelerate the time or schedule of a payment under the Plan
to an individual other than the Participant as may be necessary to fulfill a
domestic relations order (as defined in Section 414(p)(1)(B) of the Code).

(b) Conflicts of Interest. The Administrative Committee may, in its sole and
absolute discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to the extent necessary for any federal officer or
employee in the executive branch to comply with an ethics agreement with the
federal government. Additionally,

 

13



--------------------------------------------------------------------------------

the Committee may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to the extent reasonably necessary
to avoid the violation of an applicable federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule).

(c) Employment Taxes. The Administrative Committee may, in its sole and absolute
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to pay the federal Insurance Contributions Act (FICA) tax imposed
under Sections 3101, 3121(a), and 3121(v)(2) of the Code, on compensation
deferred under the Plan (the FICA amount). Additionally, the Administrative
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment, to pay the income tax at source on wages imposed under
Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Section 3401 of the Code wages and taxes.
However, the total payment under this acceleration provision must not exceed the
aggregate of the FICA amount, and the income tax withholding related to such
FICA amount.

(d) Limited Cash-Outs. The Administrative Committee may, in its sole discretion,
require a mandatory lump sum payment of amounts deferred under the Plan that do
not exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code,
provided that the payment results in the termination and liquidation of the
entirety of the Participant’s interest under the Plan, including all agreements,
methods, programs, or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single plan under
Section 409A of the Code.

(e) Payment Upon Income Inclusion Under Section 409A. The Administrative
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan if at any time the Plan fails to meet
the requirements of Section 409A of the Code. The payment may not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of Section 409A of the Code.

(f) Payment of State, Local, or Foreign Taxes. The Administrative Committee may,
in its sole discretion, provide for the acceleration of the time or schedule of
a payment under the Plan to reflect payment of state, local, or foreign tax
obligations arising from participation in the Plan that apply to an amount
deferred under the Plan before the amount is paid or made available to the
participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
Participant. Additionally, the Administrative Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to pay the income tax at source on wages imposed under
Section 3401 of the Code as a result of

 

14



--------------------------------------------------------------------------------

such payment and to pay the additional income tax at source on wages imposed
under Section 3401 of the Code attributable to such additional wages and taxes.
However, the total payment under this acceleration provision must not exceed the
aggregate of the state, local, and foreign tax amount, and the income tax
withholding related to such state, local, and foreign tax amount.

(g) Bona Fide Disputes as to a Right to a Payment. The Compensation Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan where such payments occur as part of a
settlement between the Participant and the Company of an arm’s length, bona fide
dispute as to the Participant’s right to the deferred amount, if done in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(xiv).

(h) Plan Terminations and Liquidations. The Compensation Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as provided in Section 8.02.

(i) Other Events and Conditions. A payment may be accelerated upon such other
events and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

5.06 Delay of Payment. The Company may delay a payment otherwise due hereunder
to a date after the designated payment date under any of the following
circumstances:

(a) Delay Due to Financial Considerations. Any payment required to be made on a
date set forth under the terms of this Plan may be delayed if payment on the
originally scheduled date would jeopardize the ability of the Company to
continue as a going concern (in such case, payment will be made during the first
taxable year after such payment no longer would have such effect).

(b) Legal Compliance. If the Company reasonably anticipates that the making of
the payment will violate applicable law, provided that the payment shall be made
at the earliest date at which the Company reasonably anticipates that the making
of the payment will not cause such violation. (The making of a payment that
would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.)

(c) Compensation Deduction. If the Company reasonably anticipates that its
deduction with respect to a payment under the Plan would be limited by the
application of Code Section 162(m) (in such case, payment will be made at either
the earliest date at which the Company reasonably anticipates that the deduction
of the payment will not be so limited or the calendar year in which the
Participant experiences a Separation from Service).

(d) Other Events and Conditions. Payment may also be delayed upon such other
events and conditions as the Commissioner of Internal Revenue may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

BENEFICIARY DESIGNATION

6.01 Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person, persons or entity as his Beneficiary or
Beneficiaries. A Beneficiary designation shall be made, and may be amended, by
the Participant by filing a written designation with the Administrative
Committee, on such form and in accordance with such procedures as the
Administrative Committee shall establish from time to time.

6.02 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant shall be deemed to have designated the
surviving spouse of the Participant as the designated Beneficiary. If the
Participant dies without a designated Beneficiary (or spouse as the deemed
designated Beneficiary), then the Participant’s Beneficiary shall be deemed to
be the Participant’s estate.

ARTICLE VII

ADMINISTRATION

7.01 Administrative Committee Duties. The Plan shall be administered by the
Administrative Committee. A majority of the members of the Administrative
Committee shall constitute a quorum. All resolutions or other action taken by
the Administrative Committee shall be by a vote of a majority of its members
present at any meeting or, without a meeting, by an instrument in writing signed
by all its members. Members of the Administrative Committee may participate in a
meeting of such committee by means of a conference telephone or similar
communications equipment that enables all persons participating in the meeting
to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting and waiver of notice of such meeting.

The Administrative Committee shall be responsible for the administration of this
Plan and shall have all powers necessary to administer this Plan, including
discretionary authority to determine eligibility for benefits and to decide
claims under the terms of this Plan, except to the extent that any such powers
are vested in any other person. The Administrative Committee may from time to
time establish rules for the administration of this Plan, and it shall have the
exclusive right to interpret this Plan and to decide any matters arising in
connection with the administration and operation of this Plan. All rules,
interpretations and decisions of the Administrative Committee shall be
conclusive and binding on the Company, Participants and Beneficiaries.

The Administrative Committee’s responsibilities shall include, but shall not be
limited to, determining in the first instance issues related to eligibility,
Hypothetical Investment Benchmarks, distribution of Deferred Amounts,
determination of account balances, crediting of hypothetical earnings and
debiting of hypothetical losses and of distributions, in-service withdrawals,
deferral elections and any other duties concerning the day-to-day operation of
this Plan. The Administrative Committee may designate one of its members as a
chairperson and may retain and supervise outside providers, third party
administrators, record keepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.

 

16



--------------------------------------------------------------------------------

Neither a member of the Board nor any member of the Administrative Committee
shall be liable for any act or action hereunder, whether of omission or
commission, by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated or for
anything done or omitted to be done in connection with this Plan. The
Administrative Committee shall keep records of all of its proceedings and shall
keep records of all payments made to Participants or Beneficiaries and payments
made for expenses or otherwise.

Any member of the Administrative Committee who is due a benefit under the Plan
shall recuse himself or herself from any Administrative Committee deliberations
that concern such member’s benefits, including deliberations concerning such
member’s eligibility for a benefit or his or her level of benefits. The previous
sentence shall not apply to deliberations that apply to Participants generally
rather than the particular member at issue.

Any expense incurred by the Company or the Administrative Committee relative to
the administration of this Plan shall be paid by the Company and/or may be
deducted from the Deferral Accounts of the Participants, as determined by the
Administrative Committee.

7.02 Claims Procedure.

(a) Any Participant or Beneficiary (a “Claimant”) who believes that he or she is
entitled to a benefit under the Plan which he or she has not received may submit
a claim to the Administrative Committee. Claims for benefits under this Plan
shall be made in writing, signed by the Claimant or his or her authorized
representative, and must specify the basis of the Claimant’s complaint and the
facts upon which he or she relies in making such claim. A claim shall be deemed
filed when received by the Administrative Committee.

(b) In the event a claim for benefits is wholly or partially denied by the
Committee, the Administrative Committee shall notify the Claimant in writing of
the denial of the claim within a reasonable period of time, but not later than
ninety (90) days after receipt of the claim, unless special circumstances
require an extension of time for processing, in which case the ninety (90) day
period may be extended to 180 days. The Administrative Committee shall notify
the Claimant in writing of any such extension. A notice of denial shall be
written in a manner reasonably calculated to be understood by the Claimant, and
shall contain (i) the specific reason or reasons for denial of the claim; (ii) a
specific reference to the pertinent Plan provisions upon which the denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect the claim, together with an explanation of why such
material or information is necessary; and (iv) an explanation of the Plan’s
review procedure.

(c) Within sixty (60) days of the receipt by the Claimant of the written notice
of denial of the claim, the Claimant may appeal by filing with the Committee a
written request for a full and fair review of the denial of the Claimant’s claim
for benefits.

 

17



--------------------------------------------------------------------------------

Appeal requests under this Plan shall be made in writing, signed by the Claimant
or his or her authorized representative, and must specify the basis of the
Claimant’s complaint and the facts upon which he or she relies in making such
appeal. An appeal request shall be deemed filed when received by the
Administrative Committee.

(d) The Administrative Committee shall render a decision on the claim appeal
promptly, but not later than sixty (60) days after the receipt of the Claimant’s
request for review, unless special circumstances (such as the need to hold a
hearing, if necessary), require an extension of time for processing, in which
case the sixty (60) day period may be extended to one hundred twenty (120) days.
The Administrative Committee shall notify the Claimant in writing of any such
extension. The decision upon review shall be written in a manner reasonably
calculated to be understood by the Claimant, and shall contain (i) the specific
reason or reasons for denial of the claim; (ii) a specific reference to the
pertinent Plan provisions upon which the denial is based; (iii) a statement that
the Claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim for benefits; and (iv) a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA, if the adverse benefit determination is
sustained on appeal.

(e) No lawsuit by a Claimant may be filed prior to exhausting the Plan’s
administrative appeal process. Any lawsuit must be filed no later than the
earlier of one year after the Claimant’s claim for benefit was denied or the
date the cause of action first arose.

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

8.01 Amendment. The Compensation Committee of the Board, or any person(s) to
whom such committee has delegated the right to amend the Plan, may at any time
amend this Plan in whole or in part, provided, however, that no amendment shall
be effective to decrease the balance in any Deferral Account as accrued at the
time of such amendment. The Administrative Committee shall have authority to
approve administrative and technical amendments that do not materially increase
the cost of the Plan. All participating Companies delegate the power of
Amendment to the Compensation Committee of the Board (or its designee). The
Company may amend the Plan in any other manner that does not cause adverse
consequences under such Code Section or other guidance from the Treasury
Department or IRS, provided that no amendments shall divest otherwise vested
rights of Participants, or their Beneficiaries.

8.02 Company’s Right to Terminate . The Compensation Committee may terminate the
Plan (or, where allowed by Section 409A of the Code, a portion of the Plan) and
accelerate any payments due (or that may become due) under the Plan under the
following circumstances:

(a) Section 409A Change of Control. The Plan termination occurs pursuant to an
irrevocable action of the Compensation Committee that is taken within the thirty
(30) days preceding or the twelve (12) months following a Section 409A Change of
Control, and all other plans sponsored by the Company that are required to be
aggregated with this Plan under Section 409A of the Code are also terminated
with respect to each

 

18



--------------------------------------------------------------------------------

Participant therein who was employed by the Company that underwent the
Section 409A Change of Control (“Change of Control Participant”). In the event
of such a termination, the Accounts, together with amounts due to each Change of
Control Participant under all aggregated plans, shall be paid at the time and
pursuant to the schedule specified by the Compensation Committee, so long as all
payments are required to be made no later than twelve (12) months after the date
that the Compensation Committee or its Designee irrevocably approves the
termination.

(b) Company’s Discretion. In the discretion of the Compensation Committee,
provided that: (i) all arrangements sponsored by the Company that would be
aggregated with the Agreement under Treasury Regulation Section 1.409A-1(c) if
the same employee participated in all of the arrangements are terminated;
(ii) no payments other than payments that would be payable under the terms of
the arrangements if the termination had not occurred are made within 12 months
of the termination of the arrangements; (iii) all payments are made within 24
months of the termination of the arrangements; and (iv) the Company does not
adopt a new arrangement that under Treasury Regulation Section 1.409A-1(c) that
would be aggregated with the Agreement if the same service provider participated
in both arrangements, at any time within three years following the date of
termination of the Agreement.

(c) Dissolution or Bankruptcy Court Order. Within 12 months of a corporate
dissolution of the Company taxed under Section 331 of the Code, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in the
Participant’s gross income in the latest of (i) the calendar year in which the
termination occurs, (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture or (iii) the first calendar year in
which the payment is administratively practicable.

(d) Other. Due to such other events and conditions as the Commissioner of the
IRS may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.

ARTICLE IX

MISCELLANEOUS

9.01 Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, within the meaning of Sections
201, 301 and 401 of ERISA. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan. Participants shall have no right to compel
the investment of any amounts deposited in any such trust(s).

 

19



--------------------------------------------------------------------------------

9.02 Nonassignability. Except as specifically set forth in the Plan with respect
to the designation of Beneficiaries, neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

9.03 Validity and Severability; Code Section 409A. The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which shall remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. If any provision of the Plan is capable of being interpreted in
more than one manner, to the extent feasible, the provision shall be interpreted
in a manner that does not result in an excise tax under Code Section 409A.

9.04 Governing Law. The validity, interpretation, construction and performance
of this Plan shall in all respects be governed by the laws of the State of
Louisiana, without reference to principles of conflict of law, except to the
extent preempted by federal law.

9.05 Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Company any obligation for the Participant
to remain an employee of the Company or change the status of the Participant’s
employment or the policies of the Company and its affiliates regarding
Separation from Service.

9.06 Underlying Plans and Programs. Nothing in this Plan shall prevent the
Company from modifying, amending or terminating the compensation or the plans
and programs pursuant to which cash awards are earned and which are deferred
under this Plan.

IN WITNESS HEREOF, this Plan, as amended and restated, is hereby executed on the
30th day of December, 2013, effective January 1, 2014, unless otherwise stated.

 

WITNESSES   SUPERIOR ENERGY SERVICES, INC. /s/ Julie Castex   By:   /s/ Danny R.
Young /s/ Alan P. Bernard   Title:   Executive Vice President

 

20



--------------------------------------------------------------------------------

APPENDIX A

INVESTMENT BENCHMARKS

Model Portfolio – Conservative

Model Portfolio – Moderate/Conservative

Model Portfolio – Moderate

Model Portfolio – Moderate/Aggressive

Model Portfolio – Aggressive

Nationwide VIT Money Market V

PIMCO VIT Total Return Admin

PIMCO VIT Real Return Admin

MFS VIT Value Svc

Dreyfus Stock Index Initial

American Funds IS Growth 2

JPMorgan IT Mid Cap Value 1

Morgan Stanley UIF Mid Cap Growth I

Royce Capital Small Cap

Vanguard VIF Small Company Growth Inv

American Funds IS International 2

MFS VIT II International Value Svc

Invesco VIF Global Real Estate I

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

ADMINISTRATIVE COMMITTEE

The members of the Plan’s Administrative Committee are as follows:

Donna Cummins

Colleen Hayman

Jennifer Phan

Wayne Robertson

Tom White

Danny Young

 

B-1